— Order affirmed. Memorandum: Relator was indicted by the Grand Jury *930sitting with, the Erie County Court for the crime of robbery in the first degree. The indictment was subsequently transferred from Erie County Court to the Supreme Court in the same county, by an order of the latter court. The transfer was on motion of the District Attorney and without notice to relator. Convicted after a trial in Supreme Court, relator now brings this writ of certiorari, asserting for the first time that the trial was a nullity because the indictment was removed to Supreme Court without notice to him. It is a matter of judicial knowledge that in Erie County the Supreme and County Courts hold alternate criminal terms monthly for ten months of the year. To expedite trials, indictments are regularly transferred and without notice from one court to the other. Delay and hardship are thereby lessened or avoided to defendants, especially those not at liberty on. bail. We now hold that the 1953 amendments to sections 344 and 346 of the Code of Criminal Procedure (L. 1953, ch. 889) were not intended to abrogate the inherent power of the Supreme Court to remove to itself as a pure matter of routine, indictments pending in other courts in the same county. That power existed at common law (People v. Farini, 239 N. Y. 411), and is recognized by subdivision 4 of section 22 of the Code of Criminal Procedure. The requirement of notice now found in subdivision 3 of section 346 of the Code applies only to transfers “ for good cause shown ” (Code Grim. Pro., § 344, subd. 1), and not to routine administrative transfers from County Court to Supreme Court in the same county, designed merely to facilitate a speedy trial. All concur. (Appeal from order of Erie Special Term denying relator’s writ of certiorari and continuing relator’s commitment and custody by the Sheriff of Erie County.) Present — MeCurn, P. J., Vaughan, Kimball, Wheeler and Williams, JJ.